             Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 1 of 12



 1
     MICHAELE N. TURNAGE YOUNG*
 2   DANIEL HARAWA
     NAACP LEGAL DEFENSE AND
 3     EDUCATIONAL FUND, INC.
     700 14th Street NW, Suite 600
 4   Washington, DC 20005
     Tel: (202) 682-1300
 5   Fax: (202) 682-1312
     MTURNAGEYOUNG@NAACPLDF.ORG
 6   *Counsel of record, CA Bar No. 247796

 7   SHERRILYN A. IFILL
       PRESIDENT & DIRECTOR-COUNSEL
 8   JANAI S. NELSON
     SAMUEL SPITAL
 9   NAACP LEGAL DEFENSE AND
       EDUCATIONAL FUND, INC.
10   40 Rector Street, 5th Floor
     New York, NY 10006
11   Tel: (212) 965-2200
     Fax: (212) 226-7592
12
     Counsel for Amicus Curiae NAACP Legal Defense and Educational Fund, Inc.
13
                               UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO-OAKLAND DIVISION
15

16
     SIERRA CLUB and SOUTHERN BORDER                   Case No.: 4:19-cv-00892-HSG
17   COMMUNITIES COALITION,
                                                       P.I. Hearing Date: May 17, 2019
18                                Plaintiffs,          Time: 10:00 AM
            v.                                         BRIEF OF AMICUS CURIAE NAACP
19
                                                       LEGAL DEFENSE & EDUCATIONAL
     DONALD J. TRUMP, President of the United          FUND, INC. IN SUPPORT OF
20   States, in his official capacity; PATRICK M.      PLAINTIFFS’ MOTION FOR
     SHANAHAN, Acting Secretary of Defense, in         PRELIMINARY INJUNCTION
21   his official capacity; KIRSTJEN M. NIELSEN,
     Secretary of Homeland Security, in her official
22   capacity; and STEVEN MNUCHIN, Secretary
     of the Treasury, in his official capacity,
23
                                 Defendants.
24

25
                     BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                              CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 2 of 12



 1                                  INTEREST OF AMICUS CURIAE

 2          For over 75 years, the NAACP Legal Defense and Educational Fund, Inc. (“LDF”) has

 3   strived—as its central mission—to secure the constitutional promise of equality for all people in

 4   the United States. From its earliest advocacy led by the late Supreme Court Justice Thurgood

 5   Marshall to the Supreme Court’s recent decision in Buck v. Davis, 137 S. Ct. 759 (2017), LDF

 6   has litigated some of the most significant and pressing legal issues pertaining to discrimination

 7   against Black people in our country. See, e.g., Smith v. Allwright, 321 U.S. 649 (1944) (exclusion

 8   of Black voters from primary election); Brown v. Board of Education, 347 U.S. 483 (1954)

 9   (racial segregation of public schools); McCleskey v. Kemp, 481 U.S. 279 (1987) (challenge to

10   discriminatory application of death penalty); Shelby County v. Holder, 133 S. Ct. 2612 (2013)

11   (defense of constitutionality of Section 5 of the Voting Rights Act). Throughout its history of

12   civil rights advocacy, LDF has also pressed for the equal treatment of other minority groups and

13   individuals seeking equal protection of the laws. For example, LDF has submitted amicus briefs

14   in support of a successful challenge to the State of California’s refusal to issue fishing licenses to

15   noncitizens, including people of Japanese ancestry, who were federally barred at that time from

16   obtaining United States citizenship; in support of petitioners advancing the right to same-sex

17   marriage in the United States; and in opposition to President Trump’s executive order restricting

18   entry of noncitizens from six predominantly Muslim nations. See Takahashi v. Fish and Game

19   Comm’n, 334 U.S. 410 (1948); Obergefell v. Hodges, 135 S. Ct. 2584 (2015); Trump v. Hawaii,

20   138 S. Ct. 2392 (2018). LDF is currently litigating a challenge to the Trump Administration’s

21   rescission of Temporary Protected Status for Haitian nationals; a federal district court recently

22   held that the complaint in that case stated a well-pleaded claim that the rescission was motivated

23

24

25                                                     1
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 3 of 12



 1   by unconstitutional discrimination. See NAACP v. Dep’t of Homeland Security, __ F. Supp. 3d

 2   __, 2019 WL 1126386 (D. Md. March 12, 2019).

 3          LDF has an interest in this case because its extensive advocacy for civil rights has shown

 4   that African Americans and other minority groups are particularly vulnerable when government

 5   officials are permitted to disregard the rule of law. See, e.g., Cooper v. Aaron, 358 U.S. 1 (1958)

 6   (involving state officials’ attempted defiance of Supreme Court rulings invalidating racial

 7   segregation in public schools). Here, the President has sought to disregard the Constitution’s

 8   separation of powers by supplanting the appropriations and lawmaking authority properly held

 9   by Congress. LDF has a strong interest in defending our constitutional democracy against such a

10   disturbing step toward tyranny. 1

11                                              ARGUMENT

12          The President’s declaration of a national emergency “does not allow us to set aside first

13   principles.” Medellin v. Texas, 552 U.S. 491, 524 (2008). This is a case about first principles.

14   Our Constitution requires the separation of powers to ensure an enduring democracy. “Even

15   before the birth of this country, separation of powers was known to be a defense against

16   tyranny.” Loving v. United States, 517 U.S. 748, 756 (1996) (citing Montesquieu’s The Spirit of

17   the Laws and Blackstone’s Commentaries). To protect against tyranny, it “remains a basic

18   principle of our constitutional scheme that one branch of the Government may not intrude upon

19   the central prerogatives of another.” Id. at 757. Yet, in this case, the President has done precisely

20

21
     1
22     No counsel for a party authored this brief in whole or in part, and no person other than amicus
     curiae, its members, or its counsel made a monetary contribution to the preparation or
23   submission of this brief. This brief is being filed in Sierra Club v. Trump, but the separation-of-
     powers analysis is also relevant to California v. Trump and supports the entry of a preliminary
24   injunction in that case as well.

25                                                     2
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 4 of 12



 1   that: arrogating to himself the power to contravene the will of Congress about a matter within

 2   Congress’ authority, i.e., build a wall along the southern border that Congress specifically

 3   rejected. The Constitution’s separation of powers prohibits this disturbing power grab.

 4          In an effort to sidestep constitutional first principles and build the wall rejected by

 5   Congress, the President filed a proclamation declaring a national emergency and invoked his

 6   authority under, inter alia, the National Emergencies Act, 50 U.S.C. §§ 1601-1651, and 18

 7   U.S.C. § 2808. For the reasons explained in the amicus brief being filed by the Brennan Center

 8   for Justice, the President’s proclamation flouts the intent of the National Emergencies Act and

 9   represents a sharp departure from prior presidential use of that Act. And, for the reasons

10   explained by the Plaintiffs, construction of the border wall is in any event not authorized by 18

11   U.S.C. § 2808. This brief is therefore limited to making two points.

12          First, courts must reject any invocation of executive authority that would allow the

13   President to circumvent “the expressed or implied will of Congress” when Congress speaks on a

14   specific question. Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 637 (1952) (Jackson,

15   J., concurring). Second, allowing the President to circumvent separation of powers in this manner

16   would fundamentally undermine our constitutional structure and leave minority groups

17   particularly vulnerable to the abuse of government power.

18          I.      No Statute May Be Interpreted to Create an Imperial Presidency.

19          As the Supreme Court has stressed, one of the “first principles” of our constitutional

20   democracy is that the President’s “authority to act, as with the exercise of any governmental

21   power, ‘must stem either from an act of Congress or from the Constitution itself.’” Medellin, 552

22   U.S. at 524 (quoting Youngstown, 343 U.S. at 585). Thus, “‘[w]hen the President takes measures

23   incompatible with the expressed or implied will of Congress, his power is at its lowest ebb,’ and

24

25                                                     3
                     BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                              CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 5 of 12



 1   the Court can sustain his actions ‘only by disabling the Congress from acting upon the subject.’”

 2   Id. at 525 (quoting Youngstown, 343 U.S. at 637-38 (Jackson, J., concurring)) (alteration in

 3   Medellin).

 4          These first principles are dispositive here. As the Plaintiffs explain, Congress made a

 5   considered judgment in the Consolidated Appropriations Act of 2019 to limit the amount of

 6   funding to be used for border barrier construction this year, and to restrict the pace, location, and

 7   permissible designs for such construction. See Plaintiffs’ Motion for Preliminary Injunction,

 8   Doc. No. 29, at 7-8. In so doing, Congress specifically rejected the President’s requests to

 9   appropriate much more money to build a much longer wall. See id. at 2-3. The President now

10   seeks to take measures incompatible with Congress’ will by authorizing more money to construct

11   a different and much longer wall than Congress authorized. The Constitution forbids him from

12   doing so because these lawmaking decisions reside with Congress. See, e.g., Whitman v. Am.

13   Trucking Ass’ns, 531 U.S. 457, 472 (2001) (“Article I, § 1, of the Constitution vests ‘[a]ll

14   legislative Powers herein granted . . . in a Congress of the United States.’”) (alterations in

15   Whitman); City & County of San Francisco v. Trump, 897 F.3d 1225, 1231 (9th Cir. 2018) (“The

16   United States Constitution exclusively grants the power of the purse to Congress, not the

17   President.”).

18          The President has tried to circumvent the Constitution by declaring a “national

19   emergency,” and invoking his authority under, inter alia, the National Emergencies Act and 18

20   U.S.C. § 2808. But for the reasons stated by Plaintiffs and the Brennan Center, those statutes do

21   not permit the President to exercise such authority.

22          The Government’s contrary interpretations raise grave constitutional concerns. In the

23   Government’s view, the basic separation-of-powers principles established in Youngstown are

24

25                                                     4
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 6 of 12



 1   inapplicable here because the President is purportedly not relying on his Article II powers.

 2   Instead, according to the Government, previous Congresses gave the President unfettered and

 3   unreviewable discretion to declare a national emergency (no matter how dubious that declaration

 4   is) and then exercise an extraordinary array of quintessentially legislative powers—including the

 5   power to circumvent a clear policy judgment made by the current Congress on a matter within

 6   Congress’ constitutional authority. See Defendants’ Opposition to Plaintiffs’ Motion for

 7   Preliminary Injunction, 4/25/19 at 22, 27. That dangerous argument proves far too much. It

 8   would allow the President to contravene the express or implied will of today’s Congress on a

 9   specific subject simply by uttering the magic words “national emergency” and relying on general

10   laws passed by prior Congresses. It would therefore permit the President to undermine Congress’

11   “central prerogative[]” to appropriate funds and make laws. Loving, 517 U.S. at 757. It would

12   also attribute to the Congresses that passed the statutes the Government relies on an improper

13   abdication not only of their own authority, but that of future Congresses. See Clinton v. City of

14   New York, 524 U.S. 417, 452 (1988) (Kennedy J., concurring) (“The Constitution is a compact

15   enduring for more than our time, and one Congress cannot yield up its own powers, much less

16   those of other Congresses to follow. Abdication of responsibility is not part of the constitutional

17   design.”) (internal citations omitted).

18          The Government’s arguments would also undermine the judiciary’s prerogatives to

19   “adjudicate a claimed excess by a coordinate branch of its constitutional powers,” Chadha v.

20   I.N.S., 634 F.2d 408, 419 (9th Cir. 1980), and to “say what the law is,” Marbury v. Madison, 5

21   U.S. 137, 177 (1803), by precluding any judicial review of the President’s determination to

22   unlock extraordinarily broad powers under the National Emergencies Act. The Government’s

23   assertion of such judicially unreviewable power by the President is contradicted by the very

24

25                                                    5
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 7 of 12



 1   authority it cites. See U.S. v. Spawr Optical Research, Inc., 685 F.2d 1076, 1080-81 (9th Cir.

 2   1982) (declining to review a declaration of a national emergency declaration under the Trading

 3   with the Enemy Act, but recognizing that such review could be appropriate if there were a

 4   “compelling reason” for it, and further stating: “we are free to review whether the actions taken

 5   pursuant to a national emergency comport with the power delegated by Congress”).

 6          In light of these grave constitutional concerns, the canon of constitutional avoidance

 7   weighs strongly against any interpretation of the National Emergencies Act, 18 U.S.C. § 2808, or

 8   any other general statute enacted by a prior Congress that would allow the President to

 9   circumvent the “express or implied will” of today’s Congress on a specific subject. See, e.g.,

10   I.N.S. v. St. Cyr, 533 U.S. 299-300 (2001) (“[I]f an otherwise acceptable construction of a statute

11   would raise serious constitutional problems, and where an alternative interpretation of the statute

12   is ‘fairly possible,’ we are obligated to construe the statute to avoid such problems.”) (citations

13   omitted).

14          II.     Allowing the President to Circumvent the Separation of Powers Would
                    Jeopardize Our Constitutional Structure and Leave Minority Groups
15                  Vulnerable to Tyranny.

16          As Justice Frankfurter said, “the Framers of our Constitution were not inexperienced

17   doctrinaires.” Youngstown, 343 U.S. at 593 (Frankfurter, J., concurring). They were aware of the

18   very real “hazards” that derive from “concentrated power,” and they considered the separation of

19   powers a “necessity” because it ensures a “system of checks and balances.” Id. “The principle of

20   separation of powers was not simply an abstract generalization in the minds of the Framers: it

21   was woven into [the fabric of the Constitution].” Buckley v. Valeo, 424 U.S. 1, 124 (1976). The

22   Framers “structure[d] three departments of government so that each would have affirmative

23   powers strong enough to resist the encroachment of the others.” Id. at 272 (White, J., concurring

24

25                                                     6
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 8 of 12



 1   in part and dissenting in part). The Supreme Court has since made clear that it was this “distrust

 2   of governmental power” that “was the driving force behind the constitutional plan that allocated

 3   powers among three independent branches.” Boumediene v. Bush, 553 U.S. 723, 742 (2008).

 4          The Framers were clear-eyed about why it was necessary to separate power: “‘[T]he

 5   accumulation of all powers, legislative, executive and judiciary in the same hands, whether of

 6   one, a few, or many, and whether hereditary, self appointed, or elective, may justly be

 7   pronounced the very definition of tyranny.’” I.N.S. v. Chadha, 462 U.S. 919, 960 (1983) (Powell,

 8   J., concurring in the judgment) (quoting The Federalist No. 47 (J. Madison)). In Professor Lani

 9   Guinier’s words, “[a]lthough the American revolution was fought against the tyranny of the

10   British monarch, it soon became clear that there was another tyranny to be avoided. The

11   accumulations of all powers in the same hands, Madison warned [was] . . . ‘the very definition of

12   tyranny.’” Lani Guinier, The Tyranny of the Majority 3 (1994). The Framers unequivocally

13   believed that unchecked executive power was an inherent threat to “individual liberty.”

14   Boumediene, 553 U.S. at 742; Youngstown, 343 U.S. at 635 (Jackson, J., concurring) (“[T]he

15   Constitution diffuses power the better to secure liberty.”). Justice Kennedy put it plainly:

16   “Liberty is always at stake when one or more of the branches seek to transgress the separation of

17   powers.” City of New York, 524 U.S. at 450 (Kennedy, J., concurring) (emphasis added).

18          Minority groups are particularly at risk of becoming targets when power is concentrated

19   in the same hands. See Guinier, supra at 3; see also Chadha, 462 U.S. at 961 (Powell, J.,

20   concurring in the judgment) (noting, in the context of concentrated legislative power, that

21   minority groups are subject to the “‘tyranny of shifting majorities’”). Again, this concern was

22   first recognized by the Framers. “The Framers knew their European history, which had many

23   examples of a majority imposing its religious views on minority religions. This was always a

24

25                                                     7
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 9 of 12



 1   disaster for the country in question—whether it was the England of Bloody Mary (1553-58) or

 2   the France of Louis XIV (1685).” William N. Eskridge, Jr., A Pluralist Theory of the Equal

 3   Protection Clause, 11 U. PA. J. CONST. L. 1239, 1241 (2009). As a result, they created structural

 4   protections against the marginalization and oppression of minority groups. “The main idea was

 5   that the Constitution’s separation of powers in Articles I through III would head off ‘unjust and

 6   partial laws,’ to use Hamilton’s phrase.” Id. at 1242 (quoting The Federalist No. 78). “Madison

 7   famously argued that ‘ambition must be made to counteract ambition,’ by which he meant” that

 8   structural protections including the the separation of powers “assured minorities of different

 9   situses for opposing partial and unjust laws.” Id. (quoting The Federalist No. 51).

10          At the time of the Founding, the Framers were concerned only with protecting a small

11   subset of favored “minority groups,” i.e., white property-holding men defined along regional,

12   religious or economic lines. See id. at 1241. But their recognition that the separation of powers is

13   necessary to protect minority groups is an enduring insight, which remains essential in our

14   pluralistic democracy.

15          Indeed, that insight takes on a renewed urgency today, as the President who seeks to

16   concentrate power in himself has a disturbing record of statements and actions targeting racial

17   minorities. President Trump has repeatedly made racist statements against Black and Latino

18   members of coordinate branches of government, e.g., calling Congresswoman Maxine Waters

19   “low I.Q.,”2 labeling Congresswoman Frederica Wilson “wacky,”3 dismissing Congresswoman

20

21

22

23   2
       Charles Blow, Demonizing Minority Women, N.Y. Times, Apr. 14, 2019,
     https://www.nytimes.com/2019/04/14/opinion/ilhan-omar-minority-women.html.
     3
24     Id.

25                                                    8
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
            Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 10 of 12



 1   Alexandria Ocasio-Cortez as a “young bartender,” 4 declaring that Congresswoman Ilhan Omar is

 2   “extremely unpatriotic and extremely disrespectful,”5 and, as a candidate for President,

 3   describing Judge Gonzalo Curiel as “a Mexican” who would not treat him fairly. 6 President

 4   Trump has also repeatedly made derogatory statements against people from predominately non-

 5   white countries, such as reportedly stating that Haitians “all have AIDS,” 7 that Nigerian

 6   immigrants would never “go back to their huts,”8 and that Mexico is sending “rapists” to the

 7   United States.9 And the President has turned discriminatory words into discriminatory action.

 8   Numerous courts have recognized the plausibility of plaintiffs’ well-pleaded allegations that the

 9   Trump Administration was motivated by animus against Black and Latino immigrants in ending

10   programs protecting predominately non-white immigrants from deportation. See, e.g., Saget v.

11   Trump, No. 18-CV-1599 (WFK)(ST), 2019 WL 1568755 (E.D.N.Y. Apr. 11, 2019) (enjoining

12   the administration’s attempt to terminate Temporary Protected Status (TPS) for Haitian

13   immigrants in part on equal protection grounds); CASA de Maryland, Inc. v. Trump, 355 F. Supp.

14   3d 307 (D. Md. 2018) (holding plaintiffs stated a plausible claim that the administration’s

15

16

17   4
       Caitlin Oprysko, Trump Jokes ‘Young Bartender’ Ocasio-Cortez’s Green New Deal Will Get Him
     Reelected, Politico.com, Apr. 3, 2019, https://www.politico.com/story/2019/04/03/trump-ocasio-cortez-
18   green-new-deal-1251095.
     5
       Caitlin Oprysko, Trump Says He Doesn’t Regret Posting Edited Video Slamming Omar, Politico.com
19   Apr. 16, 2019, https://www.politico.com/story/2019/04/16/trump-ilhan-omar-1277533.
     6
       Jia Tolentino, Trump and the Truth: The ‘Mexican’ Judge, The New Yorker, Sept. 20, 2016,
20   https://www.newyorker.com/news/news-desk/trump-and-the-truth-the-mexican-judge.
     7
       Michael D. Shear & Julie Hirschfeld Davis, Stoking Fears, Trump Defied Bureaucracy to Advance
     Immigration Agenda, N.Y. Times, Dec. 23, 2017,
21
     https://www.nytimes.com/2017/12/23/us/politics/trump-immigration.html.
     8
       Eli Watkins & Abby Phillips, Trump Decries Immigrants from ‘Shithole Countries’ Coming to US,
22   CNN.com, Jan. 12, 2018, https://www.cnn.com/2018/01/11/politics/immigrants-shithole-countries-
     trump/index.html.
23   9
       Full text: Donald Trump announces a presidential bid, Wash. Post, June 16, 2015,
     https://www.washingtonpost.com/news/post-politics/wp/2015/06/16/full-text-donald-trump-announces-a-
24   presidential-bid/?utm_term=.48c22206ba5a.

25                                                     9
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
            Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 11 of 12



 1   attempt to terminate TPS for Salvadoran immigrants was motivated by unconstitutional animus);

 2   Batalla Vidal v. Nielsen, 291 F. Supp. 3d 260, 277 (E.D.N.Y. 2018) (recognizing that plaintiffs’

 3   allegations were “sufficiently racially charged, recurring, and troubling as to raise a plausible

 4   inference that the decision to end the DACA [Deferred Action for Childhood Arrivals] program

 5   was substantially motivated by discriminatory animus”).

 6           The risk of an authoritarian president seeking to use concentrated power to target

 7   minority groups is not theoretical or historical. It is a clear and present danger to our democracy,

 8   where the President has sought to circumvent the rule of law by invoking a dubious national

 9   emergency and arguing that it gives him the power to override clear will of Congress. The

10   Framers of the Constitution anticipated that danger, and they enshrined the separation of powers

11   to prevent it. To enforce the constitutional design, and to prevent this dangerous concentration of

12   power, this Court must intervene.

13           Justice Frankfurter warned why a court must act in a case like this: “The accretion of

14   dangerous power does not come in a day. It does come, however slowly, from the generative

15   force of unchecked disregard of the restrictions that fence in even the most disinterested assertion

16   of authority.” Youngstown, 343 U.S. at 594 (Frankfurter, J., concurring). This Court should not

17   let the President’s assertion of authority, that was never his to assert in the first place, go

18   unchecked.

19                                              *       *       *

20           For these reasons, LDF respectfully asks that the Court grant Plaintiffs’ motion for a

21   preliminary injunction.

22

23

24

25                                                      10
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
           Case 4:19-cv-00892-HSG Document 114 Filed 05/13/19 Page 12 of 12



 1   Dated: May 13, 2019

 2                                                 Respectfully Submitted,

 3                                                 s/ Michaele N. Turnage Young

 4                                                 Michaele Turnage Young
                                                    Counsel of record
 5                                                 CA Bar No. 247796
                                                   Daniel S. Harawa
 6                                                 NAACP Legal Defense and
                                                      Educational Fund, Inc.
 7                                                 700 14th St. NW, Suite 600
                                                   Washington, DC 20005
 8                                                 Tel: (202) 682-1300
                                                   mturnageyoung@naacpldf.org
 9
                                                   Sherrilyn A. Ifill
10                                                  President & Director-Counsel
                                                   Janai S. Nelson
11                                                 Samuel Spital
                                                   NAACP Legal Defense and
12                                                    Educational Fund, Inc.
                                                   40 Rector St. 5th Floor
13                                                 New York, NY 10006
                                                   Tel: (212) 965-2200
14

15

16

17

18

19

20

21

22

23

24

25                                        11
                   BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                            CASE NO. 4:19-CV-00892-HSG
